Case 4:19-cV-00096 Document 1 Filed in TXSD on 01/10/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

THAD AND LESLIE GRUNDY7 §
Piaintiffs, §
§

vs. § CIVIL ACTIGN N().
§
UNITED STATES and §
B. RILEY WEALTH MANAGEMENT, INC. §
Defendants. §

ORIGINAL COMPLAINT
FOR INJUNCTION

Thad and Leslie Grundy, Plaintiffs, tile their Original Cornplaint seeking an injunction
against the United States government and B. Riley Wealth Management, Inc. DBA Wunderlich
Securities (the “Defendants”) and for cause of action show the Court as follows:

I. PARTIES

1. Plaintiffs Thad and Leslie Grundy (“Plaintiffs” or “Taxpayers”) are married
citizens of the State of TeXas Who reside at 215 8 Peiham Drive, Houston, Texas 77019.

2. The primary Defendant is the United States Government, and, specifically the
Internal Revenue Service as an agency thereof (“Internal Revenue Service”). The Internal
Revenue Service may be served by serving the (i) Ryan K. Patrick, United States Attorney for
the Southern District, or one of its designated agents for service of process at the U.S. Attorney’s
Office, Southern District of Texas, 1000 Louisiana, Suite 2300, Houston, Texas 77002, (ii) the
United States Attorney General at the Departrnent of Justice, 10th and Constitution Ave., N.W.,
Washington, DC 20530, and (iii) the Internal Revenue Service via its agent Debra Martin,

1919 Srnith St. Ste. 300, Stop 5226-HOU, Houston, Texas 77002.

Case 4:19-cV-00096 Document 1 Filed in TXSD on 01/10/19 Page 2 of 7

3. Defendant B. Riley Wealth Managernent, Inc. (formerly Wunderlich Securities,
lnc.) (“Wunderlich”) is a foreign corporation organized in the state of Tennessee With its local
office in Texas at 4400 Post Oal< Parkvvay, Houston, TeXas 77027. Wunderlich may be served
With process by serving Jarnes Ritt, Chief Compliance Officer, B. Riley Wealth Management
Compliance Department, 40 S. Main, Suite 1800, Memphis, Tennessee 38103.

II. JURISDICTION AND VENUE

4. This Court has subject matter jurisdiction over this lawsuit pursuant to 28 USC
§ 1340 because this is a civil action arising under the federal internal revenue laws. The Court
has personal jurisdiction over Wunderlich, a nonresident corporation, because Wunderlich
purposefully availed itself of the privileges and benefits of conducting business in Texas by
engaging in business in TeXas by contracting vvith the TaXpayers, Texas residents

5. This Court has venue over this case pursuant to 28 USC §1391(b)(2) and (3) as
this is the judicial district Where a substantial part of the events or omissions giving rise to the
claims occurred and Where the property that is the subject of the levy has its situs.

III. FACTS

6. Wunderlich holds certain securities on behalf of the Taxpayers. These securities
have unique and irreplaceable tax attributes (including, but not limited to, little to no tax basis
and a long-term tax holding period) (the “Securities”).

7. On December 20, 2018, the Internal Revenue Service issued Wunderlich a Levy
Notice for the 2011 and 2012 tax years (“the Levy Notice”) in the amount of $211,750.52 (“the
Asserted Tax Deiiciency”) requiring Wunderlich to hold the Securities for twenty-one (21) days
after Which Wunderlich Would be required to liquidate the Securities and turn over the proceeds

to the Internal Revenue Service. A copy of the Levy Notice is attached hereto as EXhibit A.

Case 4:19-cV-00096 Document 1 Filed in TXSD on 01/10/19 Page 3 of 7

8. On information and belief, Wunderlich received the Levy Notice on
December 24, 2018; therefore, the required liquidation date for the Securities under the Levy
Notice is January 15, 2019 (“the Required Liquidation Date”). On January 7, 2019, Wunderlich
notified the Taxpayers that it could only disregard the Levy Notice if either the IRS issued a
formal release or a court issued an appropriate injunction order.

9. On December 22, 2018, the federal government entered a fiscal shutdown which
affected the staffing of the Internal Revenue Service. On information and belief, the Internal
Revenue Service is currently operating with only approximately 12.5% of its workforce due to
the government shutdown resulting in its inability to timely and appropriately deal with taxpayer
issues

10. The Asserted Tax Deficiency is incorrect and substantially overstated Rather, the
Taxpayers’ actual tax liability for the tax years 2011 and 2012 is approximately $39,368 (“the
Actual Tax Liability”). Attached as Exhibit B is the Affidavit of Keith Gardner, CPA, and
attached as Exhibit C are the Taxpayers’ amended returns for the years 2011 and 2012. As
established therein, the overstatement of the Asserted Tax Deficiency is based upon the wrongful
disallowance of the Taxpayers’ rightful cost of goods Sold (“COGS”) deduction and the
disallowance of other valid business expenses Plaintiff/Taxpayer Leslie Grundy is an interior
designer, and her income is largely based upon a percentage markup of goods included in
designs and sold to her customers Thus, the wrongful disallowance of the COGS deduction
substantially increases her alleged income. Plaintiff Thad Grundy is a practicing attorney and
the disallowance of his business expenses (including office rent) combined with the disallowance
of Leslie Grundy’s expenses has resulted in the Asserted Tax Deficiency being approximately

$172,328 in excess of the Actual Tax Liability.

Case 4:19-cV-00096 Document 1 Filed in TXSD on 01/10/19 Page 4 of 7

ll. On information and belief, the Internal Revenue Service failed to comply with
one or more statutorily required assessment and notice procedures with respect to the Assessed
Tax Deficiency and Levy Notice. However, the shutdown has eliminated the Taxpayers’ ability
to administratively obtain information from the Service regarding its non-compliance with the
assessment and notice procedures

12. Normal and necessary Internal Revenue Service procedures would afford the
Taxpayers with the opportunity to administratively secure the release of the levy by the Required
Liquidation Date; however, the shutdown has eliminated the Taxpayers ability to secure
administrative relief. Thus, the Taxpayers have no other remedy but to seek this injunctive
relief.

IV. APPLICATION FOR EX PARTE TEMPORARY RESTRAINING ORDER
AND TEMPORARY INJUNCTION

13. A levy by the Internal Revenue Service can be enjoined if it does not comply with
required notice and other required procedures See, e.g. Jensen v, lnternal Revenue Service,
835 F.Zd 196 (9th Cir. 1987). Furthermore, a levy by the Internal Revenue may be enjoined if
equitable grounds exist and evidence establishes that the government would not ultimately
prevail with respect to the underlying tax assessment Enochs v. Williams Packing & Navigatl`on
Co., 370 U.S. 1 (1962).

14. FED. R. CIV. P. 65 covers the procedures under which injunctions and temporary
restraining orders are issued in federal courts The Court may issue a temporary restraining
order, ex parte without notice to the adverse party or its attorney when (a) specific facts in an
affidavit or a verified complaint clearly show immediate and irreparable injury, loss, or damage
will result to the movant before the adverse party can be heard in opposition; and (b) the

movant’s attorney certifies in writing any efforts made to give notice and the reasons why it

Case 4:19-cV-00096 Document 1 Filed in TXSD on 01/10/19 Page 5 of 7

should not be required lf a restraining order, or injunction, is issued, the order must set forth the
reason for its issuance, in specific terms, and must describe in reasonable detail the act or acts
sought to be restrained

15. Attached hereto in support of this claim for injunctive relief and, particularly, the
temporary restraining order are the (i) Affidavit of Keith Gardner, CPA, attached as Exhibit B,
and (ii) the Affidavit of the Taxpayers’ attorney Edward E. Hartline, attached as Exhibit D.
These affidavits establish the following:

a. Equitable grounds exist for the injunctive relief because the government
shutdown has prevented the Taxpayers from either (ii) verifying the non-compliance by
the lnternal Revenue Service with required notice and other required procedures, and
(ii) administratively seeking to resolve this matter prior to the Required Liquidation Date.

b. The government likely would not prevail on the underlying tax assessment
because its disallowance of the COGS deduction is clearly erroneous and has resulted a
substantial overstatement of tax.

c. A specific injury, loss or damage in the form of the forced liquidation of
the Securities to satisfy the Asserted Tax Deficiency will occur imminently on the
Required Liquidation Date.

d. The injury is irreparable because there could be a loss of the Securities’
tax attributes and there is no possible monetary compensation for the loss of the tax
liability incurred on the sale of the Securities, which is recoverable from the lnternal
Revenue Service.

e. The temporary restraining order should be issued without notice to the

Defendants because the chuired Liquidation Date is only two (2) business days away

Case 4:19-cV-00096 Document 1 Filed in TXSD on 01/10/19 Page 6 of 7

from the date of filing this complaint and the government shutdown prevents any

meaningful communications with the Internal Revenue Service during this interim

period. Furthermore, the Taxpayers have personally attempted to contact the Internal

Revenue Service regarding this matter, and additionally have requested a written waiver

of service from Wunderlich j

16. Accordingly, the Taxpayers requests that a temporary restraining order be issued
prior to service of the Taxpayers’ original complaint on the Internal Revenue Service and
Wunderlich, immediately restraining :

a. the Internal Revenue Service from enforcing the Levy Notice or issuing

any new notices of levy to Wunderlich with respect to the Plaintiffs for the tax years 2011

and 2012 ; and,

b. Wunderlich from liquidating, selling or otherwise transferring the

Securities to any parties, including third-party purchasers, the Internal Revenue Service

and/ or the Taxpayers.

17. The Taxpayers will be prepared to file whatever bond the Court should require at
the time of the hearing of its request for temporary restraining order. However, the Taxpayers
assert that no bond should be required because the Securities will continue to be held by
Wunderlich and, therefore, secure themselves

18. In light of the foregoing, this injunctive relief will not adversely affect public
policy or the public interest

19. The Taxpayers would show that the temporary restraining order requested,
following notice and hearing, should be made into a temporary injunction pending final

determination of this action on the merits

Case 4:19-cV-00096 Document 1 Filed in TXSD on 01/10/19 Page 7 of 7

V. PRAYER

WHEREFORE, the Plaintiffs Thad and Leslie Grundy respectfully request the court to
grant the following relief:

A. lssue a temporary restraining order against the Internal Revenue Service and
Wunderlich without notice to either, immediately restraining:

i. the Internal Revenue Service from enforcing the Levy Notice or issuing
any new notices of levy to Wunderlich; and,
ii. Wunderlich from liquidating, selling or otherwise transferring the

Securities to any parties, including third-party purchasers the Internal
Revenue Service and/or the Taxpayers

B. Cite the Internal Revenue Service to appear and show cause why, the court should
not issue a temporary injunction granting the Plaintiffs the relief described and prayed for
above;

C. grant, after trial, a permanent injunction against the Internal Revenue Service
granting the relief described and prayed for above; and,

D. grant any other relief to which the Plaintiffs may show themselves justly entitled.

Respectfully submitted,

OAKS, HARTLINE & DALY, L. L. P.

By@¢§@r/L <MM pt\\'::[»»ss m

Joseph/A. Siallone

State Bar No. 00797485
stallone@ohdlegal.com

Edward E. Hartline (pro hac vice)
State Bar. No. 09159600
hartline@ohdlegal.com

Kenneth S. Wall (pro hac vice)
State Bar No. 20756790
wall@ohdlegal.com

Jyotpal Singh (pro hac vice)

State Bar No. 24070627
singh@ohdlegal. com

2323 s shepherd 14th Floor
Houston, Texas 77019

Tel. (713) 979-5566

Fax (713) 979-4440
ATTORNEYS FOR PLAINTIFFS

